The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Election/Restrictions
1.	Applicant's election, with traverse, of claims 35-45 in the “Response to Restriction Requirement” filed on 03/07/2022 is acknowledged and entered by the Examiner. 
Applicant's amendment of claims 26, 35, 36, and 46 in “Claims 03/07/2022” have been acknowledged by Examiner.
Applicant’s traversal arguments, in “Applicant Arguments/Remarks Made” with the reply “Response to Election / Restriction Filed” filed on 08/03/2018, see “Claim 46 is amended into linking claim format that is dependent upon claim 35. Claims 46-48 therefore require all the elements of the claim(s) from which they depend. Group III should therefore be rejoined” and “Claims 26 and 35 are amended to clarify that the material with magnetic properties is within the through hole, the through hole does not merely pass through a material with magnetic properties in the manner disclosed by Patent Pub. 2013/0257525 to Kosonocky. Accordingly, claims 26 and 35 do include a corresponding special technical features associated with a single inventive concept under PCT Rule 13.2. Group I should therefore be rejoined”, (remarks on page 2) have been fully considered and are deemed persuasive. Therefore, the restriction requirement as set forth in the Office action mailed on 01/06/2022 is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	This office action consider claims 26-46 pending for prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 26-27, 29-38 and 40-48 are rejected under 35 U.S.C.103 as being unpatentable over Kosonocky et al. (US 20130257525 A1; hereinafter Kosonocky), in view of Megahed et al. (US 20020172025 A1; hereinafter Megahed). 
Regarding claim 26, Kosonocky teaches a package (see the entire document, specifically Fig. 1+; [0021+], and as cited below), comprising:
a plurality of (see below for “plated”) through holes ({220, 225}; Fig. 3; see [0021, 0028, 0030, 0035]);
As noted above, Kosonocky does not expressly disclose “a plurality of plated through holes”, though [0035] of Kosonocky does suggest that the conductive pathways were formed with a plating process.
However, in the analogous art, Megahed teaches  a substrate having a top surface for receiving a semiconductor die ([Abstract]), wherein (Fig. 1+; [0017+]) via openings are formed in a substrate, then sidewalls of the via openings are plated with a metal material, and then a metal material fills the plated via (see [0049-0051]; see Fig. 2B).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Megahed’s implantation of the punch stop layer into Kosonocky’s device, and thereby, modified Kosonocky’s (by Megahed) device will have a plurality of plated through holes (Kosonocky {220, 225}; Fig. 3; see [0021, 0028, 0030, 0035] in view of Megahed see [0049-0051]; see Fig. 2B).	
The ordinary artisan would have been motivated to modify Kosonocky in the manner set forth above, at least, because this inclusion provides a plated via that provides electrical and thermal conduction between the top and bottom surfaces of the substrate  (Megahed [0049-0051]).
Modified Kosonocky’s (by Megahed) further teaches 
a material (Kosonocky ; Fig. 3; see [0035]; where layers 220, 225 comprise electrically conductive material, such as platinum or nickel or copper) with magnetic properties within the plurality of plated through holes (Kosonocky {220, 225}; Fig. 3; see [0021, 0028, 0030, 0035] in view of Megahed see [0049-0051]; see Fig. 2B); and 
one or more conductors (Kosonocky 40; Fig. 3; [0022, 0025-0026, 0029-0030])  orthogonal to a length of the plurality of plated through holes (Kosonocky {220, 225}; Fig. 3; see [0021, 0028, 0030, 0035] in view of Megahed see [0049-0051]; see Fig. 2B), the one or more conductors (Kosonocky 40; Fig. 3; [0022, 0025-0026, 0029-0030]) to couple one plated through hole (Kosonocky 220; Fig. 3; see [0021, 0028, 0030, 0035] in view of Megahed see [0049-0051]; see Fig. 2B) of the plurality with another plated through hole (Kosonocky 225; Fig. 3; see [0021, 0028, 0030, 0035] in view of Megahed see [0049-0051]; see Fig. 2B) of the plurality such that an inductor is formed (see [0021]).  
Regarding claim 27, modified Kosonocky (by Megahed) teaches all of the features of claim 26.
Modified Kosonocky (by Megahed) further teaches wherein the material (Kosonocky ; Fig. 3; see [0035]; platinum or nickel) is surrounded by a conductive material (in view of Megahed see [0049-0051]; see Fig. 2B, where the sidewalls of the vias are plated and a metal material is deposited in the via) along a length of the material (Kosonocky ; Fig. 3; see [0035]; platinum).  
Regarding claim 29, modified Kosonocky (by Megahed) teaches all of the features of claim 26.
Modified Kosonocky (by Megahed) further teaches wherein the material with magnetic properties is a paramagnet or a ferromagnet and includes one or more of: Pt (Kosonocky ; Fig. 3; see [0035]; platinum), Pd, W, Ce, Al, Li, Mg, Ma, Cr, Co, Dy, Er, Ey, Gd, Fe, Nd, K, Pr, Sm, Tb, Tm, V, or epoxy material with particles of a magnetic alloy.  
Regarding claim 30, modified Kosonocky (by Megahed) teaches all of the features of claim 26.
Modified Kosonocky (by Megahed) further teaches wherein the material (Kosonocky ; Fig. 3; see [0035]; where layers 220, 225 comprise electrically conductive material, such as nickel)  is to exhibit non- insulative properties, and wherein the material includes one or more of: Heusler alloy, Co, Fe, Ni (Kosonocky ; Fig. 3; see [0035]; where layers 220, 225 comprise electrically conductive material, such as nickel), Gd, B, Ge, Ga, permalloy, or Yttrium Iron Garnet (YIG), and wherein the Heusler alloy is a material which includes one or more of: Cu, Mn, Al, In, Sn, Ni, Sb, Ga, Co, Fe, Si, Pd, Sb, V, or Ru.  
Regarding claim 31, modified Kosonocky (by Megahed) teaches all of the features of claim 26.
Modified Kosonocky (by Megahed) further teaches wherein the one or more conductors (Kosonocky 40; Fig. 3; [0022, 0025-0026, 0029-0030, 0035]; copper)  comprise a material which includes one or more of: Cu, Ag, Al, Au, Co, Graphene, or W.  
Regarding claim 32, modified Kosonocky (by Megahed) teaches all of the features of claim 26.
Modified Kosonocky (by Megahed) further teaches wherein the inductor (Kosonocky 40; Fig. 3; [0022, 0025-0026, 0029-0030, 0035]) is coupled to a high-side bridge and a low-side bridge (Kosonocky 25; Fig. 3; [0022, 0025]; see [0065] of the “Specification” of the instant disclosure where it states that “voltage regulator 1020 (e.g., an integrated VR) is provided in first die 1001 (or second die 1002) which includes switching elements of the voltage regulator (e.g., high-side and low-side switches or bridges)”; therefore, it is construed that the voltage regulator logic (see [0022, 0025]) that comprises controller 30 and a particular implementation of the switching logic 35 comprises of  a high-side bridge and a low-side bridge) of the first die (Kosonocky 15; Fig. 3; [0022]).  
Regarding claim 33, modified Kosonocky (by Megahed) teaches all of the features of claim 26.
Modified Kosonocky (by Megahed) further teaches wherein the inductor (Kosonocky 40; Fig. 3 in view of Fig. 1; [0022, 0025-0026, 0029-0030, 0035]) is coupled to a capacitor (Kosonocky 55; Fig. 3 in view of Fig. 1; [0022, 0025], where the capacitors may be fabricated on circuit board 20).
Regarding claim 34, modified Kosonocky (by Megahed) teaches all of the features of claim 26.
Modified Kosonocky (by Megahed) further teaches wherein the inductor (Kosonocky 40; Fig. 3; [0022, 0025-0026, 0029-0030, 0035]) is coupled to a processor core (Kosonocky 15; Fig. 3; [0022, 0023, 0025-0026]).  
Regarding claim 35, Kosonocky teaches a package (see the entire document, specifically Fig. 1+; [0021+], and as cited below), comprising:
a first die (15; Fig. 3; [0022]); 

a second die (60; Fig. 3 in view of Fig. 1; [0022, 0025], where the capacitors may be fabricated on circuit board 20) coupled to the first die (15; Fig. 3; [0022]); and 
a substrate ({100, 105, 110}; Fig. 3; [0026-0028]) coupled to the first die (15; Fig. 3; [0022]), wherein the substrate ({100, 105, 110}; Fig. 3; [0026]) comprises a plurality of layers of conductive material and dielectric, wherein at least one of the layers of the plurality is adjacent (see Fig. 3) to the substrate ({100, 105, 110}; Fig. 3; [0026]), wherein a region of the plurality of layers (see Fig. 3) includes: 
a plurality of (see below for “plated”) through holes ({220, 225}; Fig. 3; see [0021, 0028, 0030, 0035]);
As noted above, Kosonocky does not expressly disclose “a plurality of plated through holes”, though [0035] of Kosonocky does suggest that the conductive pathways were formed with a plating process.
However, in the analogous art, Megahed teaches  a substrate having a top surface for receiving a semiconductor die ([Abstract]), wherein (Fig. 1+; [0017+]) via openings are formed in a substrate, then sidewalls of the via openings are plated with a metal material, and then a metal material fills the plated via (see [0049-0051]; see Fig. 2B).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Megahed’s implantation of the punch stop layer into Kosonocky’s device, and thereby, modified Kosonocky’s (by Megahed) device will have a plurality of plated through holes (Kosonocky {220, 225}; Fig. 3; see [0021, 0028, 0030, 0035] in view of Megahed see [0049-0051]; see Fig. 2B).	
The ordinary artisan would have been motivated to modify Kosonocky in the manner set forth above, at least, because this inclusion provides a plated via that provides electrical and thermal conduction between the top and bottom surfaces of the substrate  (Megahed [0049-0051]).

Modified Kosonocky’s (by Megahed) further teaches 
a material (Kosonocky ; Fig. 3; see [0035]; where layers 220, 225 comprise electrically conductive material, such as platinum or nickel or copper) with magnetic properties within the plurality of plated through holes (Kosonocky {220, 225}; Fig. 3; see [0021, 0028, 0030, 0035] in view of Megahed see [0049-0051]; see Fig. 2B); and 
one or more conductors (Kosonocky 40; Fig. 3; [0022, 0025-0026, 0029-0030])  orthogonal to a length of the plurality of plated through holes (Kosonocky {220, 225}; Fig. 3; see [0021, 0028, 0030, 0035] in view of Megahed see [0049-0051]; see Fig. 2B), the one or more conductors (Kosonocky 40; Fig. 3; [0022, 0025-0026, 0029-0030]) to couple one plated through hole (Kosonocky 220; Fig. 3; see [0021, 0028, 0030, 0035] in view of Megahed see [0049-0051]; see Fig. 2B) of the plurality with another plated through hole (Kosonocky 225; Fig. 3; see [0021, 0028, 0030, 0035] in view of Megahed see [0049-0051]; see Fig. 2B) of the plurality such that an inductor is formed (see [0021]).  
Regarding claim 36, modified Kosonocky (by Megahed) teaches all of the features of claim 35.
Modified Kosonocky (by Megahed) further comprising an interposer (Kosonocky 125; Fig. 3; [0026-0027]) adjacent to at least one of the layers of the plurality of layers (see Fig. 3).
Regarding claim 37, modified Kosonocky (by Megahed) teaches all of the features of claim 36.
Modified Kosonocky (by Megahed) further teaches wherein the interposer (Kosonocky 125; Fig. 3; [0026-0027])  comprises a reflow grid array (RGA) (Kosonocky 160a-160f; Fig. 3; [0027]).
Regarding claim 38, modified Kosonocky (by Megahed) teaches all of the features of claim 35.
Modified Kosonocky (by Megahed) further teaches wherein the material (Kosonocky ; Fig. 3; see [0035]; platinum or nickel) is surrounded by a conductive material (in view of Megahed see [0049-0051]; see Fig. 2B, where the sidewalls of the vias are plated and a metal material is deposited in the via) along a length of the material (Kosonocky ; Fig. 3; see [0035]; where layers 220, 225 comprise electrically conductive material, such as platinum or nickel or copper).  
Regarding claim 40, modified Kosonocky (by Megahed) teaches all of the features of claim 35.
Modified Kosonocky (by Megahed) further teaches wherein the material with magnetic properties is a paramagnet or a ferromagnet and includes one or more of: Pt (Kosonocky ; Fig. 3; see [0035]; platinum), Pd, W, Ce, Al, Li, Mg, Ma, Cr, Co, Dy, Er, Ey, Gd, Fe, Nd, K, Pr, Sm, Tb, Tm, V, or epoxy material with particles of a magnetic alloy.  
Regarding claim 41, modified Kosonocky (by Megahed) teaches all of the features of claim 35.
Modified Kosonocky (by Megahed) further teaches wherein the material (Kosonocky ; Fig. 3; see [0035]; where layers 220, 225 comprise electrically conductive material, such as nickel)  is to exhibit non- insulative properties, and wherein the material includes one or more of: Heusler alloy, Co, Fe, Ni (Kosonocky ; Fig. 3; see [0035]; where layers 220, 225 comprise electrically conductive material, such as nickel), Gd, B, Ge, Ga, permalloy, or Yttrium Iron Garnet (YIG), and wherein the Heusler alloy is a material which includes one or more of: Cu, Mn, Al, In, Sn, Ni, Sb, Ga, Co, Fe, Si, Pd, Sb, V, or Ru.  
Regarding claim 42, modified Kosonocky (by Megahed) teaches all of the features of claim 35.
Modified Kosonocky (by Megahed) further teaches wherein the one or more conductors (Kosonocky 40; Fig. 3; [0022, 0025-0026, 0029-0030, 0035]; copper)  comprise a material which includes one or more of: Cu, Ag, Al, Au, Co, Graphene, or W.  
Regarding claim 43, modified Kosonocky (by Megahed) teaches all of the features of claim 35.
Modified Kosonocky (by Megahed) further teaches wherein the inductor (Kosonocky 40; Fig. 3; [0022, 0025-0026, 0029-0030, 0035]) is coupled to a high-side bridge and a low-side bridge (Kosonocky 25; Fig. 3; [0022, 0025]; see [0065] of the “Specification” of the instant disclosure where it states that “voltage regulator 1020 (e.g., an integrated VR) is provided in first die 1001 (or second die 1002) which includes switching elements of the voltage regulator (e.g., high-side and low-side switches or bridges)”; therefore, it is construed that the voltage regulator logic (see [0022, 0025]) that comprises controller 30 and a particular implementation of the switching logic 35 comprises of  a high-side bridge and a low-side bridge) of the first die (Kosonocky 15; Fig. 3; [0022]).  
Regarding claim 44, modified Kosonocky (by Megahed) teaches all of the features of claim 35.
Modified Kosonocky (by Megahed) further teaches wherein the inductor (Kosonocky 40; Fig. 3 in view of Fig. 1; [0022, 0025-0026, 0029-0030, 0035]) is coupled to a capacitor (Kosonocky 55; Fig. 3 in view of Fig. 1; [0022, 0025], where the capacitors may be fabricated on circuit board 20) adjacent to the first die (Kosonocky 15; Fig. 3 in view of Fig. 1; [0022, 0023, 0025-0026]).  
Regarding claim 45, modified Kosonocky (by Megahed) teaches all of the features of claim 35.
Modified Kosonocky (by Megahed) further teaches wherein the inductor (Kosonocky 40; Fig. 3; [0022, 0025-0026, 0029-0030, 0035]) is coupled to the first die (Kosonocky 15; Fig. 3; [0022, 0023, 0025-0026]).  
Regarding claim 46, modified Kosonocky (by Megahed) teaches all of the features of claim 36.
Modified Kosonocky (by Megahed) further teaches a printed circuit board (Kosonocky 20; Fig. 3; [0022, 0024-0027])  coupled to the interposer (Kosonocky 125; Fig. 3; [0026-0027]).  
Regarding claim 47, modified Kosonocky (by Megahed) teaches all of the features of claim 46.
Modified Kosonocky (by Megahed) further teaches wherein the material (Kosonocky ; Fig. 3; see [0035]; platinum) is surrounded by a conductive material (in view of Megahed see [0049-0051]; see Fig. 2B, where the sidewalls of the vias are plated and a metal material is deposited in the via) along a length of the material (Kosonocky ; Fig. 3; see [0035]; platinum).  
3.	Claims 28, 39 and 48 are rejected under 35 U.S.C.103 as being unpatentable over Kosonocky et al. (US 20130257525 A1; hereinafter Kosonocky), in view of Megahed et al. (US 20020172025 A1; hereinafter Megahed), further in view of the following statement. 
Regarding claim 28, modified Kosonocky (by Megahed) teaches all of the features of claim 26.
Modified Kosonocky (by Megahed) further teaches wherein the material (Kosonocky ; Fig. 3; see [0035]; platinum)  is adjacent to a conductive material (in view of Megahed see [0049-0051]; see Fig. 2B, where the sidewalls of the vias are plated and a metal material is deposited in the via)  on one side along a length of the material (Kosonocky ; Fig. 3; see [0035]; platinum), and wherein another side along the length of the material (Kosonocky ; Fig. 3; see [0035]; platinum) (see below for “is adjacent to a dielectric”).  
As noted above, modified Kosonocky (by Megahed) does not expressly disclose “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric). Also, the Applicant has not shown that “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph claim 38 of the instant disclosure discloses other possible options such as “wherein the material is surrounded by a conductive material along a length of the material”. Therefore, no rationale is given that the invention will not function without “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric”. Thus, the claimed “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is significant, and, thus the claimed limitation of “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is not patentable over modified Kosonocky (by Megahed)
Regarding claim 39, modified Kosonocky (by Megahed) teaches all of the features of claim 35.
Modified Kosonocky (by Megahed) further teaches wherein the material (Kosonocky ; Fig. 3; see [0035]; platinum)  is adjacent to a conductive material (in view of Megahed see [0049-0051]; see Fig. 2B, where the sidewalls of the vias are plated and a metal material is deposited in the via)  on one side along a length of the material (Kosonocky ; Fig. 3; see [0035]; platinum), and wherein another side along the length of the material (Kosonocky ; Fig. 3; see [0035]; platinum) (see below for “is adjacent to a dielectric”).  
As noted above, modified Kosonocky (by Megahed) does not expressly disclose “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric). Also, the Applicant has not shown that “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph claim 38 of the instant disclosure discloses other possible options such as “wherein the material is surrounded by a conductive material along a length of the material”. Therefore, no rationale is given that the invention will not function without “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric”. Thus, the claimed “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is significant, and, thus the claimed limitation of “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is not patentable over modified Kosonocky (by Megahed).
Regarding claim 48, modified Kosonocky (by Megahed) teaches all of the features of claim 46.
Modified Kosonocky (by Megahed) further teaches wherein the material (Kosonocky ; Fig. 3; see [0035]; platinum)  is adjacent to a conductive material (in view of Megahed see [0049-0051]; see Fig. 2B, where the sidewalls of the vias are plated and a metal material is deposited in the via)  on one side along a length of the material (Kosonocky ; Fig. 3; see [0035]; platinum), and wherein another side along the length of the material (Kosonocky ; Fig. 3; see [0035]; platinum) (see below for “is adjacent to a dielectric”).  
As noted above, modified Kosonocky (by Megahed) does not expressly disclose “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric). Also, the Applicant has not shown that “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph claim 38 of the instant disclosure discloses other possible options such as “wherein the material is surrounded by a conductive material along a length of the material”. Therefore, no rationale is given that the invention will not function without “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric”. Thus, the claimed “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is significant, and, thus the claimed limitation of “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the material is adjacent to a conductive material on one side along a length of the material, and wherein another side along the length of the material is adjacent to a dielectric” is not patentable over modified Kosonocky (by Megahed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898